     6:19-cv-00025-JFH-SPS Document 63 Filed in ED/OK on 08/21/20 Page 1 of 8



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA
PHILLIP WARREN TUCKER, SR.                      )
                                                )
                         Plaintiff,             )
                                                )
v.                                              )   Case No. CIV 19-025-JFH-SPS
                                                )
JOE ALLBAUGH, et al.,                           )
                                                )
                         Defendants.            )

                                      OPINION AND ORDER

        Plaintiff Phillip Warren Tucker, Sr. (“Plaintiff”) is a pro se prisoner in the custody of

the Oklahoma Department of Corrections (“DOC”) who is incarcerated at Jackie Brannon

Correctional Center (“JBCC”) in McAlester, Oklahoma. He brought this action under the

authority of 42 U.S.C. § 1983, seeking relief for alleged constitutional violations occurring

during his incarceration at JBCC. The defendants are Joe Allbaugh, Former DOC Director,

and the following JBCC officials: Warden Greg Breslin, Sgt. Christopher Williamson, Cpl.

Michael Riley, Lt. Jesse Smith, Lt. Leta Stotts, and Lt. Brenda Williamson (“Defendants”).

        Plaintiff has filed a memorandum which the Court construed as a motion for

assistance with access to the courts in this civil rights action (Dkt. No. 48). He alleges he

will be unable to meet any deadlines set by the Court, because his facility is on a lockdown

related to the COVID-19 pandemic. Id. at 1. He also claims he has been unable to go to the

law library to research his case or check out relevant books. Id. at 1-2. This allegation,

however, is inconsistent with his assertion that he is restricted to two hours per week in the

law library. Id. at 2.

        Plaintiff asks the Court to order the prison to allow prisoners to check out library

books and to allow prisoners with ongoing cases to conduct research in the library as needed.

He also requests permission to depose the special report investigator and for the Court to
   6:19-cv-00025-JFH-SPS Document 63 Filed in ED/OK on 08/21/20 Page 2 of 8



appoint counsel to assist him in this lawsuit. Id. at 2-3. Defendants have filed a response to

the motion (Dkt. No. 50), and Plaintiff has filed a reply (Dkt. No. 51).

Law Library Access

       Defendants allege Plaintiff has failed to exhaust the administrative remedies for his

claim concerning access to the courts. Pursuant to 42 U.S.C. §1997e(a), “No action shall be

brought with respect to prison conditions under section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion

is required for all inmates seeking relief in federal district court regardless of the type of relief

available under the institutional administrative procedure. Booth v. Churner, 532 U.S. 731,

741 (2001). Plaintiff asserts Defendants have waived or forfeited the exhaustion requirement

by their harassment of him.

       While additional claims should be presented in a new civil rights action, the Court

nonetheless finds Plaintiff’s allegations regarding his access to the courts are meritless.

“[T]he constitutional obligation to provide inmates access to courts does not require states

to give inmates unlimited access to a law library, and inmates do not have the right to select

the method by which access will be provided.” Penrod v. Zavaras, 94 F.3d 1399 (10th Cir.

1996) (citations omitted). The Constitution requires only that reasonable access to the courts

be permitted. Johnson v. Avery, 393 U.S. 483, 490 (1969); Ford v. Schmidt, 577 F.2d 408,

410 (7th Cir. 1978), cert. denied, 439 U.S. 870 (1978). In determining whether the access

afforded an inmate is reasonable, the test to be applied is whether the access is “adequate,

effective, and meaningful.” Bounds v. Smith, 430 U.S.817, 822 (1977).

       Despite the restrictions placed on library access because of the pandemic, the Court

finds Plaintiff’s access is reasonable. Further, he may file a motion with the Court requesting


                                                  2
   6:19-cv-00025-JFH-SPS Document 63 Filed in ED/OK on 08/21/20 Page 3 of 8



a reasonable extension of time for any deadlines he is unable to meet under the facility’s

restrictions. Therefore, his request for increased access to the law library and to check out

books from the law library (Dkt. No. 48) is DENIED.

Deposition of Special Report Investigator

       Plaintiff requests permission to depose the investigator who prepared the special

report pursuant to Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978) (Dkt. Nos. 45, 46),

because the investigation was “one-sided” (Dkt. No. 48 at 2-3). He claims he can prove the

investigator never visited him to inspect his living conditions. Defendants assert the Court

has not entered an order permitting such discovery, Plaintiff has had ample time to conduct

and request discovery in this matter, and the request should be denied until disposition of

Defendants’ pending motion to dismiss or for summary judgment (Dkt. No. 50 at 2-3).

       A review of the amended special report (Dkt. Nos. 45, 46) shows it was prepared in

accordance with the Order Staying Proceedings and Requiring Special Report (Dkt. No. 24).

The investigator was not required to visit or inspect Plaintiff’s living conditions. Id. Instead,

the special report correctly relied on documents related to Plaintiff’s claims and affidavits by

DOC officials. Therefore, Plaintiff’s request to depose the investigator (Dkt. No. 48) is

DENIED.

Requests for Appointment of Counsel

       On July 2, 2019, the Court denied Plaintiff’s motion for appointment of counsel (Dkt.

No. 33). Plaintiff’s present motion for assistance with access to the courts (Dkt. No. 48 at

3) again requests appointment of counsel, as does his separate motion for appointment of

counsel (Dkt. No. 58). He alleges he lacks formal education and suffers from undiagnosed

mental illness. As the Court explained in its earlier order denying appointment of counsel,

Plaintiff bears the burden of convincing the Court that his claim has sufficient merit to


                                                3
  6:19-cv-00025-JFH-SPS Document 63 Filed in ED/OK on 08/21/20 Page 4 of 8



warrant such relief (Dkt. No. 33) (citing McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir.

1985)).

       There is no constitutional right to appointment of counsel in a civil case. Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th

Cir. 1995). The decision whether to appoint counsel in a civil matter lies within the

discretion of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). “It

is not enough ‘that having counsel appointed [would assist the prisoner] in presenting his

strongest possible case, [as] the same could be said in any case.’” Steffey v. Orman, 461 F.3d

1218, 1223 (10th Cir. 2006) (quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.

1995)).

       The Court again has carefully reviewed the merits of Plaintiff’s claims, the nature of

factual issues raised in his allegations, and his ability to investigate crucial facts. See

McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985) (citing Maclin v. Freake, 650

F.2d 885, 887-88 (7th Cir. 1981)). The Court concludes the issues are not complex, and

Plaintiff appears capable of adequately presenting facts and arguments. Thus, his requests

for appointment of counsel (Dkt. Nos. 48, 58) are DENIED.

Letter Regarding Alleged Mishandled Mail

       On February 24, 2020, Plaintiff submitted a letter to the Court, complaining that DOC

personnel are mishandling his mail (Dkt. No. 38). He claims his amended complaint was

mailed on January 13, 2020, but was not received by this Court. He also questions whether

his letter dated September 10, 2019, and letter asking to amend the complaint, mailed on

January 13, 2020, were received by the Court. He asks that the Court order the DOC to

handle his mail properly and that an independent agency investigate to determine who has

been mishandling his mail.


                                              4
  6:19-cv-00025-JFH-SPS Document 63 Filed in ED/OK on 08/21/20 Page 5 of 8



       A review of the docket sheet for this case indicates Plaintiff’s letter, which was

construed as a motion to amend complaint, was filed on January 15, 2020 (Dkt. No. 37), and

his amended complaint was filed on March 11, 2020 (Dkt. No. 41). There is, however, no

record of a letter from Plaintiff dated on or around September 10, 2019. The Court Clerk is

directed to send Plaintiff a copy of the docket sheet for this case.

       “[A]n individual has no constitutionally protected right to an investigation by

government officials of alleged wrongdoing by other government officials.” Hayes v. County

of Sullivan, 853 F. Supp. 2d 400, 433 (S.D.N.Y. 2012) (citations omitted). Therefore,

Plaintiff’s request for an investigation of the alleged mishandling of his mail (Dkt. No. 38)

is DENIED. To the extent Plaintiff is complaining about the handling of his mail and asking

the Court to order the DOC to handle his mail properly, he must present new claims in a new

civil rights complaint pursuant to 42 U.S.C. § 1983.

Letter Regarding Plaintiff’s Memorandum and Extension of Time

       On June 1, 2020, Plaintiff submitted a letter (Dkt. No. 49) concerning a memorandum

he mailed on May 12, 2020, and a request for extension of time to respond to Defendants’

motion to dismiss or for summary judgment (Dkt. No. 47). The docket sheet for this case

indicates that on May 18, 2020, the Court filed a letter dated May 12, 2020 (Dkt. No. 48),

which is addressed above. As for his request for an extension of time, the record shows that

Plaintiff filed a response to Defendants’ motion on June 19, 2020 (Dkt. No. 52). Therefore,

Plaintiff’s request for extension of time to respond to Defendants’ motion to dismiss or for

summary judgment (Dkt. No. 49) is DENIED AS MOOT.

Letter Regarding Alleged Forged Signature

       On June 25, 2020, Plaintiff submitted another letter complaining that someone forged

an Inmate Request to cause him harm (Dkt. No. 53). The Inmate Request, dated June 15,


                                               5
  6:19-cv-00025-JFH-SPS Document 63 Filed in ED/OK on 08/21/20 Page 6 of 8



2020, implies that Plaintiff is a homosexual and requests condoms so he can commence a

sexual relationship with another inmate. Id. at 4. Based on the handwriting, spelling, and

wording of the request, Plaintiff believes a prison staff member forged the document in an

attempt to endanger him. According to Plaintiff, prisoners can be attacked or transferred for

having homosexual relationships. Plaintiff asks the Court to appoint a special prosecutor to

investigate this matter before he suffers irreparable harm.

       “[A] private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another.” Leeke v. Timmerman, 454 U.S. 83, 85-86 (1981) (citation

omitted); Dohaish v. Tooley, 670 F.2d 934, 937 (10th Cir.1982) (same). See also Maxey v.

Banks, 26 F. App’x 805, 808 (10th Cir. 2001) (unpublished) (holding that an individual

“does not have a “federal due process right to a police investigation”) (citing DeShaney v.

Winnebago Cty. of Dep’t of Soc. Servs., 489 U.S. 189, 195-97 (1989)). Therefore, even if

this new claim were properly presented in a new civil rights action, the Court could not grant

the requested relief. Plaintiff’s request for the appointment of a special prosecutor (Dkt. 53)

is DENIED.

Format of Plaintiff’s Filings

       Finally, Plaintiff has submitted letters or memoranda making requests from the Court,

after the Court advised him that each request for relief must be in the form of a separate

motion pursuant to Local Civil Rule 7.1(b) (Dkt. No. 57). Again, Plaintiff is directed to

present his future requests in the form of a proper motion pursuant to the Federal Rules of

Civil Procedure and this Court’s Local Civil Rules, not a letter or memorandum. Further,

Plaintiff must use only one side of the paper, pursuant to Local Civil Rule 5.2(a).

       THEREFORE,

       1.     Plaintiff’s request for increased access to the law library and to check out books


                                               6
   6:19-cv-00025-JFH-SPS Document 63 Filed in ED/OK on 08/21/20 Page 7 of 8



from the law library (Dkt. No. 48) is DENIED.

          2.   Plaintiff’s request to depose the special report investigator (Dkt. No. 48) is

DENIED.

          3.   Plaintiff’s requests for appointment of counsel (Dkt. Nos. 48, 58) are DENIED.

          4.   Plaintiff’s request for an investigation of the alleged mishandling of his mail

(Dkt. No. 38) is DENIED. To the extent Plaintiff is complaining about the handling of his

mail and asking the Court to order the DOC to handle his mail properly, he must present new

claims in a new civil rights complaint pursuant to 42 U.S.C. § 1983. Plaintiff is advised that

his motion to amend complaint (Dkt. No. 37) and his amended complaint (Dkt. No. 41) were

received and filed by the Court. There is, however, no record of a letter from Plaintiff dated

on or around September 10, 2019.

          5.   Plaintiff is advised that his May 12, 2020, letter was filed on May 18, 2020

(Dkt. No. 48). His letter requesting an extension of time to respond to Defendants’ motion

to dismiss or for summary judgment was filed on June 1, 2020 (Dkt. No. 49), and Plaintiff

filed a response to Defendants’ motion on June 19, 2020 (Dkt. No. 52).

          6.   Plaintiff’s request regarding his memorandum and for extension of time (Dkt.

No. 49) is DENIED AS MOOT.

          7.   Plaintiff’s request for the appointment of a special prosecutor to investigate the

alleged forged Inmate Request (Dkt. No. 53) is DENIED.

          8.   Any future request for relief must be in the form of a proper motion--not a letter

or memorandum--pursuant to the Federal Rules of Civil Procedure and Local Civil Rule

7.1(b).

          9.   Plaintiff shall write on only one side of the page of any submitted documents,

pursuant to Local Civil Rule 5.2(a).


                                                7
  6:19-cv-00025-JFH-SPS Document 63 Filed in ED/OK on 08/21/20 Page 8 of 8



        10.   The Court Clerk is directed to send Plaintiff a copy of the docket sheet for this

case.

                              VW day of August 2020.
        IT IS SO ORDERED this ____



                                                    ________________________________
                                                    JOHN F. HEIL, III
                                                    UNITED STATES DISTRICT JUDGE




                                              8
